Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/28/2013.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verschoor (US 20130037228 A1, hereinafter Verschoor) in view of Yamazaki (US 20100277443 A1, hereinafter Yamazaki), further in view of Walters (US 20130342094 A1, hereinafter Walters)
2. Verschoor teaches a flexible display apparatus (fig 7a) comprising:
a display panel (23) configured to display an image, the display panel comprising: 
a first display part (top portion of 23 in fig 7a); 
a second display part (bottom portion of 23 in fig 7a); and
a hinge display part (23a) interposed between the first and second display parts, the hinge display part configured to be foldable (fig 7a), wherein the hinge display part has a substantially circular shape when the flexible display apparatus is completely folded (fig 7a);
a case (24, 25, 24a, 25a) configured to cover the display panel, the case comprising:

a second cover (25) configured to cover a second portion (portion of 23 that corresponds to element 25, fig 7a) of the hinge display part (23a) and the second display part; and
a third cover (24a, 25a) configured to cover a third hinge portion (middle portion of 23a, nearby 26 of fig 7a) of the hinge display part interposed between the first and second portions of the hinge display part (fig 7a) 


wherein a peripheral thickness of the case is greater than a hinge thickness of the case when the flexible display apparatus is completely unfolded (fig 4c), the hinge thickness being between the third cover and the hinge display part (figs 4c, 7a), the peripheral thickness being between an end of the case facing away from the hinge display part and a corresponding portion of the first or second display part (figs 4c, 7a), and


    PNG
    media_image1.png
    331
    510
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    331
    510
    media_image2.png
    Greyscale


However Verschoor fails to specifically teach a plurality of driving circuits disposed between a rear surface of the first display part and the case,
wherein a distal end of the first display part is connected to the first cover, and a distal end of the second display part is connected to the second cover such that the display panel is stretched between its distal ends when the flexible display apparatus is completely unfolded,
Also one may argue that Verschoor fig 4c is different from Verschoor fig 7a and therefore fails to teach that a peripheral thickness of the case is greater than a hinge thickness of the case when the flexible display apparatus is completely unfolded, the hinge thickness being between the third cover and the hinge display part, the peripheral thickness being between an end of the case facing away from the hinge display part and a corresponding portion of the first or second display part.

Yamazaki teaches a plurality of driving circuits (any combination of scan line driver circuits 4321a, 4321b, 4322a, 4322b, fig 1a or pixel circuits, unlabeled, see [0071], which recites ‘the scan line driver circuits 4321a and 4321b and a pixel circuit which drives the first display portion 4301 can be formed on the element substrate 4331a, see also [0072], which mentions similar situation for the other display side) disposed between a rear surface of the first display part (rear surface of 4301, figs 1a, 1c) and the case (case of 4311, figs 1a, 1c, 2c),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yamazaki into the device of Verschoor. The ordinary artisan would have been motivated to modify Verschoor in the above manner for the purpose of controlling the display.

Walters teaches wherein a distal end of the first display part is connected to the first cover (connected thru spring 12), and a distal end of the second display part is connected to the second cover (connected thru spring 12) such that the display panel is stretched (paragraph 0050) between its distal ends when the flexible display apparatus is completely unfolded (paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Walters into the device of Verschoor. The ordinary artisan would have been motivated to modify Verschoor in the above manner for the purpose of preventing sagging of the display segment and to be able to withstand touching with less deformation (Walters paragraph 0050).
Examiner also notes that even though the embodiment of Verschoor fig 7a is not shown in an opened position, Verschoor fig 7a does show that elements 24a, 25, 26 are thinner than 24 or 25 and one can tell that the result of opening the display would be similar to as shown in Verschoor fig 4c and Misawa fig 2.

6.    Verschoor, Yamazaki and Walters teaches the flexible display apparatus of claim 2, wherein Verschoor teaches a distance between a first surface of the hinge display part and a second surface of the hinge display part, which faces the first surface of the hinge display part, is greater than or equal to a distance between the first display part and the second display part when the flexible display apparatus is completely folded (fig 7a).

    PNG
    media_image3.png
    530
    705
    media_image3.png
    Greyscale

9. Verschoor, Yamazaki and Walters teaches the flexible display apparatus of claim 2, wherein Yamazaki further comprising:
a first driver (either of scan line driver circuits 4321a and 4321b, fig 1 or a pixel circuit, unlabeled, see [0071], which recites ‘the scan line driver circuits 4321a and 4321b and a pixel circuit which drives the first display portion 4301 can be formed on the element substrate 4331a so as to be electrically connected to the FPC 4324a’) connected to the display panel (4311, fig 1a) at the first display part (4301, fig 1a), the first driver being accommodated in the first cover (cover of 4311, fig 1a); and
a second driver (either of scan line driver circuits 4322a and 4322b, fig 1 or a pixel circuit, unlabeled, see [0072], which recites ‘Note that the scan line driver circuits 4322a and 4322b and a pixel circuit which drives the second display portion 4307 can be formed on the element substrate 4331b so as to be electrically connected to the FPC 4324b’) connected to the display panel at the second display part (4307, fig 1a), the second driver being accommodated in the second cover (cover of 4312, fig 1a).

10. Verschoor, Yamazaki and Walters teaches the flexible display apparatus of claim 9, wherein Yamazaki teaches the first driver is a scan driver (either of scan line driver circuits 4321a, 4321b, 4322a, 4322b fig 1), and the second driver is a data driver (pixel circuits mentioned in either [0071] or [0072]).

11. Verschoor, Yamazaki and Walters teaches teaches the flexible display apparatus of claim 9, wherein Yamazaki teaches the first driver is electrically connected to the first display part by a first flexible printed circuit board (4324a, fig 2c, [0071]), and

wherein the second driver is electrically connected to the second display part by a second flexible printed circuit board (4324b, fig 2c, [0072] recites ‘Note that the scan line driver circuits 4322a and 4322b and a pixel circuit which drives the second display portion 4307 can be formed on the element substrate 4331b so as to be electrically connected to the FPC 4324b’).



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are made moot by the new rejections as shown above. Applicant argues first in response to claim 2 that in Verschoor the distal ends of the flexible display 3 are not connected to the main supports and further argues that Misawa does not teach stretching. Walters is relied upon for these teachings in the above rejection.

Applicant argues second in response to claim 2 that there would be no reasonable expectation of success to modify Verschoor in a way that involves stretching since Verschoor uses sliding. Walters teaches both stretching and sliding (paragraph 0041).

Applicant argues third in response to claim 2 that ‘Third, such a modification would apparently change a principle of operation of Verschoor by converting the unstressed flexible display 3 to a stressed display’, without specifying where Verschoor mentions an unstressed flexible display. Paragraphs 0009-0011 indicate limiting compressive strain and tensile strain and avoiding damage by having a large enough radius of curvature along all points in the closed position - which does not teach away from stretching in the open position. Paragraph 0011 reads ‘It is an object of the invention to prevent a too small radius in the unsupported area of the display when the display is in the storage position. It is also an object to improve the lifetime of the display system.’ Walters [0050] mentions a motivation to have pre-stretching to be more able to withstand touching with less deformation, which should improve the lifetime of the display system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841